  Case 20-12965         Doc 11    Filed 07/20/20 Entered 07/20/20 14:34:04              Desc Main
                                    Document     Page 1 of 3

                   UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In re                                  )
        Michelle Lam                   )       Case No. 20-12965
                    Debtor.            )       Chapter 7
                                       )       Hon. Timothy A. Barnes,
                                       )       Bankruptcy Judge

                                     NOTICE OF MOTION

To:     Michelle Lam
        2118 N. KEELER AVENUE, APT 1
        Chicago, IL 60639

        Gilbert Rivera (CM/ECF)
        Patrick Layng, United States Trustee (CM/ECF)


        PLEASE TAKE NOTICE that on Monday, July 27, 2020 at 1:00 P.M., I will appear
before the Honorable Timothy A. Barnes or any judge sitting om that judge’s place and present the
TRUSTEE’S OBJECTION TO EXEMPTION a copy of which is attached.

         The motion will be presented telephonically. No personal appearance in court is necessary
or permitted. To appear and be heard telephonically on the motion, you must set up and use an
account with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by
calling Court Solutions at (917) 746-7476.
         If you object to this motion and want it to be called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of Objection
is timely filed, the court may grant the motion in advance without a hearing.
  Date: July 20, 2020                            DAVID P. LEIBOWITZ, not individually, but as
                                                 the Chapter 7 Trustee of the Debtor’s Estate
                                                 By:    /s/ David P. Leibowitz
David P. Leibowitz (IL 1612271)
Law Offices of David P. Leibowitz, LLC
53 W Jackson Blvd – Suite 1115
Chicago, IL 60604
312-662-5750 (During COVID-19 Crisis – 847-334-6116)
dleibowitz@lodpl.com
                                  CERTIFICATE OF SERVICE

       On July 20, 2020, the undersigned certifies that on this date, she caused a copy of the above
document to be served upon each person shown on the foregoing Notice, by United States Mail, with
postage prepaid, at Chicago, Illinois. Those marked with an * were served via the Court’s ECF System.
                                                          /s/ David P. Leibowitz
                                                              Attorney
Case 20-12965     Doc 11    Filed 07/20/20 Entered 07/20/20 14:34:04     Desc Main
                              Document     Page 2 of 3



                  UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

 In re                             )
         Michelle Lam              )      Case No. 20-12965
                     Debtor.       )      Chapter 7
                                   )      Hon. Timothy A. Barnes,
                                   )      Bankruptcy Judge

                         Trustee’s Objection to Exemption

         David P. Leibowitz, Trustee, hereby objects to the claimed exemption

     of Debtor in the amount of $4,000 as it relates to Debtor’s real estate.

         In support of this motion, Trustee states as follows:

 Jurisdiction

         1.     This Court has jurisdiction over the pending chapter 7 case by

 reason of 28 U.S.C. §§ 157 and 1334. The District Courts have jurisdiction

 over all cases under title 11 of the United States Code. By Local Rule of the

 District Court and 28 U.S.C. § 157(a), all cases under title 11 have been

 referred to the Bankruptcy Courts for this District.

         2.     This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)

 (2) (A).

         4.     Debtor filed her chapter 7 case on June 25, 2020.

         5.     Movant has been appointed interim Chapter 7 trustee. The

 meeting of creditors pursuant to Section 341 of the Bankruptcy Code has not

 yet been held. It is not anticipated that any other trustee will be elected at

 the meeting of creditors to be held on August 4, 2020.
Case 20-12965         Doc 11   Filed 07/20/20 Entered 07/20/20 14:34:04    Desc Main
                                 Document     Page 3 of 3



          6.        Debtor claims an exemption in the amount of $4,000 in and to

 real estate located at 2118 N. Keeler Avenue, Chicago (“Real Estate”), Illinois

 pursuant to 735 ILCS 5/12-1001(b), the Illinois “wild card” exemption.

     7.                However, by its terms, the “wild card” exemption is available

               only for personal property. 735 ILCS 5/12-1001 begins with the words

           “1001. Personal property exempt”.

          8.       Accordingly, the Illinois Wild Card exemption might not be used

 to protect equity in real estate.

    9.          For the foregoing reasons, Trustee prays that the exemption claimed

          as to the Real Estate pursuant to 735 ILCS 5/12-1001(b) be disallowed.

                                               /s/ David P. Leibowitz

                                               Trustee

 David P. Leibowitz
 Attorney 1612271
 53 W Jackson Blvd – Suite 1116
 Chicago, IL 60604
 dleibowitz@lodpl.com
 312-662-5750
 During COVID-19 Crisis 847-334 6116
